Citation Nr: 0106514	
Decision Date: 03/06/01    Archive Date: 03/16/01

DOCKET NO.  00-04 298A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an original rating in excess of 30 percent for 
post-traumatic stress disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from March 1963 to February 
1967.  

This appeal arises from a September 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas which granted service connection for post-
traumatic stress disorder and assigned a 10 percent 
disability rating, effective from November 6, 1998.  The 
veteran indicated disagreement with the 10 percent rating in 
November 1999.  The RO granted an increased rating to 30 
percent for post-traumatic stress disorder, effective from 
November 6, 1998, in a January 2000 rating decision.  


REMAND

A claim placed in appellate status by disagreement with the 
initial rating award and not yet ultimately resolved, as is 
the case with the claim herein at issue, is an original claim 
as opposed to a new claim for increase.  Fenderson v. West, 
12 Vet. App. 119 (1999).  In such cases, separate ratings may 
be assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  A review of 
the claims folder indicates that the RO did not consider 
assigning staged ratings.  

The claims folder includes an August 1999 VA examination that 
diagnosed post-traumatic stress disorder, alcohol dependence, 
mood disorders secondary to substance abuse and paranoid 
personality traits.  The VA examiner assigned a Global 
Assessment of Functioning (GAF) score of 70 for post-
traumatic stress disorder only.  When all psychological 
factors including substance abuse were considered a GAF of 55 
was assigned.  A subsequent evaluation by a private 
psychiatrist in November 1999 was submitted by the veteran.  
The diagnoses included post-traumatic stress disorder and a 
personality disorder.  The private psychiatrist assigned a 
GAF of 20.  The VA psychiatrist characterized the veteran's 
post-traumatic stress disorder as mild.  The private 
psychiatrist noted it to be severe.  Based on the evidence of 
record the Board is unable to determine the current severity 
of the veteran's post-traumatic stress disorder.  

At his hearing in June 2000 the veteran testified that he 
used self-medication with alcohol.  (T-6)  An October 1998 
report of the veteran's social history by a licensed clinical 
social worker includes diagnoses of severe, chronic post-
traumatic stress disorder and alcohol use to self-medicate.  
In January 2000 the RO issued the veteran a statement of the 
case which included 38 C.F.R. § 3.301(a).  It provides that 
service connection may not be granted for disability which is 
the result of abuse of alcohol, for claims filed after 
October 31, 1990.  

Recently,  the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) issued a decision in Allen v. 
Principi, No. 99-7199 (Fed. Cir. Feb. 2, 2001).  In Allen the 
Federal Circuit overturned the holding of the United States 
Court of Appeals for Veterans Claims (Court) in Barela v. 
West, 11 Vet. App. 280 (1998).  The Court in Barela 
interpreted 38 U.S.C.A. § 1110 as barring VA compensation for 
disability resulting from chronic alcohol or drug abuse 
either as secondarily service-connected or as evidence of 
increased severity of a service-connected post-traumatic 
stress disorder.

The Federal Circuit in Allen held:

We disagree with the Veterans Court's 
interpretation of § 1110 in Barela and as 
restated in its remand order in this 
case.  We think the best interpretation 
of the statute is that it precludes 
compensation only in two situations: 1) 
for primary alcohol abuse disabilities; 
and 2) for secondary disabilities (such 
as cirrhosis of the liver) that result 
from primary alcohol abuse.  By 
"primary," we mean an alcohol abuse 
disability arising during service from 
voluntary willful drinking to excess.  We 
do not think that the language of § 1110 
precludes compensation in the third 
situation-i.e., Allen's alleged case-
where an alcohol abuse disability arises 
secondarily from or as evidence of the 
increased severity of a non-willful 
misconduct, service-connected disorder.  
By using the terms "disability resulting 
from" or "disability [that] is a result 
of," we think that Congress intended the 
cause of the disability to be 
determinative in assessing whether, under 
§ 1110, a disability qualifies for either 
authorization for compensation under the 
provision or whether it fits within the 
language of express exclusion from 
compensation.  

*		*		*		*

. . . an alcohol abuse disability arising 
as a direct result of a psychiatric 
condition fits within § 1110's words of 
authorization for compensation ("[f]or 
disability resulting from . . . disease 
[PTSD] contracted in line of duty 
(emphasis added), and does not fit within 
§ 1110's express exclusion from 
compensation ("[a] disability [that] is 
a result of the veteran's own . . . abuse 
of alcohol or drugs.")

The veteran's statements that he uses alcohol to self-
medicate and the diagnosis of alcohol for self-medication 
raise the issue of service connection.  Accordingly, the 
evidence raises an inferred claim for service connection for 
alcohol abuse as secondary to the veteran's service-connected 
post-traumatic stress disorder.  See Akles v. Derwinski, 
1 Vet. App. 118 (1991).  A grant of service connection for 
alcohol abuse may affect the evaluation of the veteran's 
post-traumatic stress disorder.  For that reason the claims 
for an increased rating for post-traumatic stress disorder 
and service connection for alcohol abuse as secondary to 
post-traumatic stress disorder are inextricably intertwined.  
Harris v. Derwinski, 1 Vet. App. 180 (1991).  A decision as 
to the veteran's claim for an increased rating for post-
traumatic stress disorder must be deferred pending 
adjudication of his inferred claim for service connection for 
alcohol abuse.

As an additional matter, the Board notes that there has been 
a significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), which, among other things, 
redefines the obligations of VA with respect to the duty to 
assist.  On remand, the RO should address in the first 
instance whether any additional notification or development 
action is required under the Veterans Claims Assistance Act 
of 2000. 

For the reasons stated above, this case is REMANDED for the 
following:

1.  The RO should request the veteran to 
identify all health care providers who 
have treated him in the recent past for 
post-traumatic stress disorder or alcohol 
abuse.  With any necessary authorization 
from the veteran, the RO should attempt 
to obtain copies of pertinent treatment 
records identified by the veteran which 
have not been previously secured.

2.  The RO should arrange for the veteran 
to be examined by a VA psychiatrist to 
determine the current severity of his 
post-traumatic stress disorder.  All 
tests and studies determined to be 
necessary by the psychiatrist should be 
conducted in order to identify and 
describe the symptomatology attributable 
to post-traumatic stress disorder.  The 
report of examination should contain a 
detailed account of all manifestations of 
the post-traumatic stress disorder found 
to be present.  The examiner must comment 
on the extent to which post-traumatic 
stress disorder affects occupational and 
social functioning.  A multi-axial 
assessment should be conducted, and a 
thorough discussion of Axis IV 
(psychosocial and environmental problems) 
and Axis V (Global Assessment of 
Functioning), with an explanation of the 
numeric code assigned, is to be included.  
The claims folder must be made available 
to the physician for review in 
conjunction with the examination.  The 
psychiatrist is requested to render an 
opinion as to whether it is at least as 
likely as not that the veteran's abuse of 
alcohol is causally related to his post-
traumatic stress disorder.  

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters regarding the 
Act, as well as any pertinent formal or 
informal guidance that is subsequently 
provided by VA, including, among other 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.

4.  The RO should then adjudicate the 
inferred claim of entitlement to service 
connection for alcohol abuse as secondary 
to post-traumatic stress disorder and then 
readjudicate the issue of an increased 
rating for post-traumatic stress disorder, 
including consideration of staged ratings.

If the benefits sought on appeal remain denied, or if a 
notice of disagreement is received regarding any other issue, 
the veteran and his representative should be provided with an 
appropriate supplemental statement of the case and be given 
opportunity to respond.  The case should then be returned to 
the Board for further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	TRUDY S. TIERNEY
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




